Citation Nr: 1825470	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion.  

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.  


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1980 to January 1981; from January 1991 to April 1991; and from October 1994 to October 2012.  She had additional duty with the Washington Air National Guard and the Florida Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which, in pertinent part, established service connection for right knee meniscal repair residuals, patellofemoral syndrome, and osteoarthritis and left knee patellofemoral pain syndrome and assigned noncompensable ratings for those disabilities, effective November 1, 2012.  In July 2014, the Agency of Original Jurisdiction (AOJ) recharacterized the service-connected right knee disability as right knee limitation of flexion and increased the initial ratings for the service-connected right knee and left knee disabilities from noncompensable to 10 percent disabling.  Jurisdiction currently lies with the RO in Atlanta, Georgia.    

In March 2017, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) seeking a temporary total rating under the provisions of 38 C.F.R. § 4.30 (2017) for the service-connected left knee disability.  The issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 (2017) for the service-connected left knee disability has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue.  That issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The appeal is REMANDED to the AOJ for additional action.  VA will notify the appellant if further action is required.  


REMAND

The Veteran asserts that the service-connected right knee and left knee disabilities warrant assignment of initial ratings in excess of 10 percent as they are productive of significant physical and functional impairment which interferes with her daily and vocational activities.  

The report of a July 2017 VA knee examination states that the Veteran sustained a February 2017 left knee anterior cruciate ligament tear, a meniscal tear, and a tibial plateau fracture while skiing and subsequently underwent a left knee anterior cruciate ligament graft and an open reduction, internal fixation of the fracture.  An October 2017 VA treatment record states that the Veteran reported being treated by a Dr. Flint, a private orthopedic surgeon.  Clinical documentation of the cited left knee surgery and Dr. Flint's treatment of the Veteran is not of record.  VA clinical documentation dated after March 2018 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, at her July 2017 VA knee examination, the Veteran reported flare-ups of the knee when she used steps and pivoted.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  The examiner indicated the reasoning as "no follow-up evaluation during a flare-up."  The examiner did not attempt to estimate functional loss in terms of range of motion, nor did the examiner otherwise describe the functional loss.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (addressing what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups).  Therefore, a remand for an additional examination that complies with Sharp v. Shulkin is required.        

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of the service-connected right knee and left knee disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact Dr. Flint, the medical facility where the 2017 left knee surgical procedure was performed, and all other identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after March 2018.  

3.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current nature and extent of all impairment due to her service-connected left and right knee disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's left and right knee disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible. 

With regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  If the examiner is unable to estimate functional loss in terms in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran's during a period of flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; instability or subluxation of the knees; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knees.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's knee disabilities have upon her ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected left and right knee disabilities.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of her history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.  

4.  Then readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

